Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitation “the first redistribution structure comprises a thermal metal layer furthermost from the first integrated circuit structure and thermally coupled to the first metallization layer; a solder layer dispose-disposed over and thermally coupled to the thermal metal layer; a second integrated circuit structure disposed on the first redistribution structure and comprising a second integrated circuit having a second back surface and a second metallization layer covering the second back surface wherein the second metallization layer is in contact with the solder layer.”  The available art of record does not appear to disclose or render obvious the claimed arrangement of solder and thermal and metallization layers in a chip stack, in a device having the other claimed limitations.   
Regarding claim 10, Claim 1 is allowable.  Claim 10, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 07/17/2021, is hereby withdrawn and claims 10-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Further regarding claim 10, the primary reason for the allowance of the claims is the inclusion of the limitation “wherein the first redistribution structure comprises a thermal metal layer furthermost from the first integrated circuit structure and thermally coupled to the first metallization layer; a solder layer disposed over and thermally coupled to the thermal metal layer of the first redistribution structure; a second encapsulated integrated circuit disposed on the first redistribution structure and comprising a second integrated circuit, a second metallization layer covering the second back surface wherein the second metallization layer is in contact with the solder layer, and a second encapsulation material laterally encapsulating the second integrated circuit.”  The available art of record does not appear to disclose or render obvious the claimed arrangement of solder and thermal and metallization layers in a chip stack, in a device having the other claimed limitations.   
Regarding claim 21, the primary reason for the allowance of the claims is the inclusion of the limitation “a first integrated circuit having a first back surface and a first metallization layer covering the first back surface; a first encapsulation material laterally encapsulating the first integrated circuit structure; a first redistribution structure disposed over the first integrated circuit structure and first encapsulation material, wherein the first redistribution structure comprises a thermal metal layer thermally coupled to the first metallization layer; a solder layer disposed over and thermally coupled to the thermal metal layer.”  The available art of record does not appear to disclose or render obvious the claimed arrangement of solder and thermal and metallization layers in a chip stack, in a device having the other claimed limitations.   



Remaining claims depend variously from the claims above, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho US 20030057534 A1 discloses a solder layer coupled to a thermal pad, redistribution, and metallization, e.g. fig 1, but the chips are not a stack.
Takeuchi US 20050184377 A1 discloses thermal shunts in a chip stack and incorporation of a thermal plating portion, 24P fig 14, but not the claimed arrangement of solder and metallization.
	Nondhasitthichai US 20110198752 A1 discloses an inner channel (space between 522, 523, fig 5a) and an outer channel, but the outer channel is not shorter than the chip edge and the channels extend through the paddle and the chip is not a stack. 
Noguchi US 20060197181 A1 discloses thermal pathways 20a, fig 3, alongside chips in a stack, but no solder between the chips.
 	Griffiths US 20090176348 A1 discloses a thermal metal layer 73-1, fig 13, coupled to a metallization layer 72 on the backside of a chip, but the chips are not a stack and the solder is not between.
Tain US 20090294947 A1 discloses a thermal metal layer 106 and heat sink metallization 128, fig 5, between stacked chips; but the solder pads 120 are not coupled to the thermal metal layer.


    PNG
    media_image1.png
    333
    559
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    387
    472
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    337
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    275
    508
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    563
    626
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817